FILED
                           NOT FOR PUBLICATION
                                                                            JUL 14 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LUIS ALEJANDRO LOPEZ,                            No. 15-35422

              Petitioner - Appellant,            D.C. No. 2:13-cv-00506-CL

 v.
                                                 MEMORANDUM*
J. TAYLOR,

              Respondent - Appellee.


                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                              Submitted July 7, 2016**
                                 Portland, Oregon

Before: BEA and OWENS, Circuit Judges and BURNS,*** District Judge.

      Luis A. Lopez, an Oregon state court prisoner, appeals from the district

court’s denial of his petition for a writ of habeas corpus. We have jurisdiction

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Larry A. Burns, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.
under 28 U.S.C. § 1291, and we affirm. As the parties are familiar with the facts,

we do not recount them here.

      Under the Antiterrorism and Effective Death Penalty Act (AEDPA), it was

not an unreasonable application of clearly established federal law, as determined

by the United States Supreme Court, for the Oregon Court of Appeals to hold that

specific performance of Lopez’s prior agreement with the Multnomah County

District Attorney’s Office was an adequate remedy for the District Attorney’s

Office’s breach of that agreement. See 28 U.S.C. § 2254(d)(1).

      According to Supreme Court precedent as established in Santobello v. New

York, 404 U.S. 257 (1971), a state violates an individual’s due process rights when

it breaches a plea agreement, and that individual is entitled to a remedy. Id. at 262.

The state court, however, has discretion to craft an appropriate remedy, as it is “in

a better position to decide” the type of remedy that “the circumstances of [the] case

require.” Id. at 263. One possible remedy the Supreme Court mentioned was

specific performance of the agreement. Id.

      As is evident from Santobello, and as Lopez does not dispute, it is within the

state court’s discretion to determine the remedy for breach of a plea agreement.

See id. The Oregon Court of Appeals held that specific performance in this

case—requiring the District Attorney’s Office to provide the bargained-for letter


                                           2
recommending Lopez’s release, and requiring a new hearing in front of the Parole

Board once the letter was received—was an adequate remedy. Lopez contends that

the Parole Board will “always believe[] that the DA did not truly stand behind the

content of the compelled letter,” and a new hearing can therefore never be an

adequate remedy. Lopez, however, does not point to any case law showing that

specific performance under the circumstances of his case is such an unreasonable

remedy that no reasonable jurist could find it adequate. Instead, the Supreme

Court has rejected similar arguments based on the idea that it is “too late to

‘unring’ the bell.” Puckett v. United States, 556 U.S. 129, 139 (2009).

      Accordingly, it was not an unreasonable application of clearly established

federal law, as determined by the United States Supreme Court, for the Oregon

Court of Appeals to hold that specific performance of Lopez’s agreement with the

Multnomah County District Attorney’s Office was an adequate remedy for the

state’s breach of the plea agreement. Thus, the district court did not err in denying

Lopez’s petition for a writ of habeas corpus.

      AFFIRMED.




                                           3